
Exhibit 10.2
 
FORM OF EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) made and entered into this __________
day of __________, 2009 (the “Effective Date”), by and between SGLP Management,
Inc., a Delaware corporation (the “Company”), and ____________ (the
“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company wishes to secure the services of the Executive subject to
the contractual terms and conditions set forth herein; and
 
WHEREAS, the Executive is willing to enter into this Agreement upon the terms
and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties hereto agree as follows:
 
1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to accept such employment with the Company, all upon the
terms and conditions set forth herein.
 
2. Term of Employment.  Subject to the terms and conditions of this Agreement,
the Executive shall be employed for a term commencing on the Effective Date and
ending on the fifth (5th) anniversary of the Effective Date (the “Term”) unless
sooner terminated as provided for herein.
 
3. Duties and Responsibilities.
 
A. Capacity.  During the Term, the Executive shall serve in the capacity of
Chief Operating Officer subject to the supervision of the Board of Directors
(the “Board”) of SemGroup Energy Partners, G.P., L.L.C. (the “General Partner”).
 
B. Duties.  During the Term, and excluding any periods of disability, vacation
or sick leave to which the Executive is entitled, the Executive shall devote his
full business time to the management of the business and affairs of the Company,
the General Partner and SemGroup Energy Partners, L.P. (the “MLP”).  The
Executive may be required by the Board to provide services to, or otherwise
serve as an officer or director of any direct or indirect subsidiary of the
Company, the General Partner or the MLP.  During the Term, it shall not be a
violation of this Agreement for the Executive to (i) serve on corporate, civic
or charitable boards or committees and (ii) deliver lectures or fulfill speaking
engagements, provided that such activities do not unreasonably interfere with
the performance of the Executive’s duties hereunder.
 
C. Standard of Performance.  The Executive will perform his duties under this
Agreement with fidelity and loyalty, to the best of his ability, experience and
talent and in a manner consistent with his duties and responsibilities.
 

 
 

 

4. Compensation.
 
A. Base Salary.  The Company shall pay the Executive a salary (the “Base
Salary”) of $23,500.00 per month, prorated for partial months of
employment.  The Base Salary shall be payable in accordance with the general
payroll practices of the Company in effect from time to time.  During the Term,
the Base Salary shall be reviewed at least annually by the Board after
consultation with the Executive and may from time to time be increased (but not
decreased) as solely determined by the Board.  Effective as of the date of any
such increase, the Base Salary as so increased shall be considered the new Base
Salary for all purposes of this Agreement and may not thereafter be
reduced.  Any increase in the Base Salary shall not limit or reduce any other
obligation of the Company to the Executive under this Agreement.
 
B. Make-Whole Payments.  The Executive shall be entitled to payments (each, a
“Make-Whole Payment”) on the dates (each, a “Payment Date”) and in the amounts
specified in Schedule A.  The Make-Whole Payments may be paid, in the Company’s
sole discretion, to the Executive in (i) cash, (ii) unit grants, restricted
units and/or other forms of equity based compensation or (iii) any combination
thereof.  Except as otherwise provided in Sections 6.B., 6.C. or 6.D., the
Executive shall only be entitled to a Make-Whole Payment if he has been
continuously employed in good standing by the Company from the Effective Date
until each applicable Payment Date.
 
Notwithstanding the foregoing, the Executive shall be entitled to a lump-sum
payment, within 10 days following the occurrence of a Change of Control, equal
to all unpaid Make-Whole Payments with a Payment Date (as specified on Schedule
A) after the date of the Change of Control.  The Executive shall not be entitled
to any additional Make-Whole Payments pursuant to this Agreement following the
receipt of such lump-sum payment.  For purposes of this Agreement, “Change of
Control” means, and shall be deemed to have occurred upon the occurrence of one
or more of the following events: (i) any “person” or “group” within the meaning
of those terms as used in Sections 13(d) and 14(d)(2) of the Exchange Act, other
than SemGroup, L.P. or Vitol, Inc., or their/its respective Affiliates, shall
become the beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of 50% or more of the combined voting power of the
equity interests in the General Partner or the MLP; (ii) the limited partners of
the MLP approve, in one or a series of transactions, a plan of complete
liquidation of the MLP; (iii) the sale or other disposition by either the
General Partner or the MLP of all or substantially all of its assets in one or
more transactions to any individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity (a “Person”)
other than the General Partner or an Affiliate of the General Partner; or (iv) a
transaction resulting in a Person other than the General Partner or an Affiliate
of the General Partner being the general partner of the MLP.  For purposes of
this Agreement, “Affiliate” means with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or otherwise
 

 
2

 

C. Performance Bonus.  The Executive shall be eligible for discretionary bonus
awards payable in cash or common units of the MLP, as so determined solely by
the Board, based on performance objectives determined by the Board.
 
D. Long-Term Incentives.  Awards of unit options, unit grants, restricted units
and/or other forms of equity based compensation to the Executive may be made
from time to time during the Term by the Board in its sole discretion, whose
decision will be based upon performance and award guidelines for senior
executives of the Company established periodically by the Board in its sole
discretion.
 
E. Benefits.
 
(1)  
If and to the extent that the Company maintains employee benefit plans
(including, but not limited to, pension, profit-sharing, disability, accident,
medical, life insurance, and hospitalization plans) (it being understood that
the Company may but shall not be obligated to do so), the Executive shall be
entitled to participate therein in accordance with the Company’s regular
practices with respect to similarly situated senior executives.  The Company
will have the right to amend or terminate any such benefit plans it may choose
to establish.

 
(2)  
The Executive shall be entitled to prompt reimbursement from the Company for
reasonable out-of-pocket expenses incurred by him in the course of the
performance of his duties hereunder, upon the submission of appropriate
documentation in accordance with the practices, policies and procedures
applicable to other senior executives of the Company.

 
(3)  
The Executive shall be entitled to such vacation, holidays and other paid or
unpaid leaves of absence as are consistent with the Company’s normal policies
available to other senior executives of the Company or as are otherwise approved
by the Board;

 
F. Payment by Affiliates.  Compensation and benefits provided under this
Agreement may, at the election of the Company, be provided for administrative
convenience by any of the Company’s Affiliates.
 
5. Termination of Employment.
 
Notwithstanding the provisions of Section 2 hereof, the Executive’s employment
hereunder shall terminate under any of the following conditions:
 
A. Death.  The Executive’s employment under this Agreement shall terminate
automatically upon his death.
 
B. Total Disability.  The Company shall have the right to terminate this
Agreement if the Executive becomes Totally Disabled.  For purposes of this
Agreement, “Totally Disabled” means that either (i) the Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months or (ii) the Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or any entity that
would be considered a single “service recipient” with the Company pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).  Prior to a determination that the Executive is Totally Disabled, but
after the Executive has exhausted all sick leave and vacation benefits provided
by the Company, the Executive shall continue to receive his Base Salary, offset
by any disability benefits he may be eligible to receive.
 

 
3

 

C. Termination by Company for Cause.  The Executive’s employment hereunder may
be terminated for Cause upon written notice by the Company.  For purposes of
this Agreement, “Cause” shall mean:
 
(1)  
conviction of the Executive by a court of competent jurisdiction of any felony
or a crime involving moral turpitude;

 
(2)  
the Executive’s willful and intentional failure or willful and intentional
refusal to follow reasonable and lawful instructions of the Board;

 
(3)  
the Executive’s material breach or default in the performance of his obligations
under this Agreement; or

 
(4)  
the Executive’s act of misappropriation, embezzlement, intentional fraud or
similar conduct involving the Company.

 
The Executive may not be terminated for Cause pursuant to subsections (2) and
(3) above unless the Executive is given written notice of the circumstances
constituting “Cause” and a reasonable period to cure such circumstances, which
period shall be no less than thirty (30) days.
 
D. Termination for Good Reason.  The Executive’s employment hereunder may be
terminated by the Executive for Good Reason on written notice by the Executive
to the Company.  For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following circumstances without the Executive’s
consent:
 
(1)  
a material reduction in the Executive’s Base Salary;

 
(2)  
a material diminution of the Executive’s duties, authority or responsibilities
as in effect immediately prior to such diminution; or

 
(3)  
the relocation of the Executive’s principal work location to a location more
than 100 miles from its current location.

 
In order to be eligible for payment on account of a Good Reason termination, the
Executive must: (i) provide written notice to the Company within 90 days
following the first event or condition which gives rise to his claim of Good
Reason under this section (the “Initial Breach”); (ii) provide the Company 30
days from the date of such notice in which to “cure” such event or condition and
(iii) actually terminate employment within 2 years of the date of the Initial
Breach.
 
6. Payments Upon Termination.
 
A. Upon termination of the Executive’s employment hereunder, the Company shall
be obligated to pay and the Executive shall be entitled to receive, within 10
days of termination, the Base Salary which has accrued for services performed to
the date of termination and which has not yet been paid.  In addition, the
Executive shall be entitled to any vested benefits to which he is entitled under
the terms of any applicable benefit plan or program, long-term incentive plan,
restricted unit plan and unit option plan of the Company, and, to the extent
applicable, short-term or long-term disability plan or program with respect to
any disability, or any life insurance policies and the benefits provided by such
plan, program or policies, or applicable law as duly adopted from time to time
by the Board, and in all events subject to the payment timing and other
restrictions as may be set forth in such plan or program.
 

 
4

 

B. Upon termination of the Executive’s employment by the Company without Cause
or by the Executive for Good Reason, the Company shall be obligated to pay and
the Executive shall be entitled to receive:
 
(1)  
all of the amounts and benefits described in Section 6.A. hereof;

 
(2)  
a lump-sum payment, within 10 days of termination, equal to the amount of the
Executive’s Base Salary that would have been payable for the lesser of (i) a
24-month period or (ii) the remainder of the Term;

 
(3)  
a lump-sum payment, within 10 days of termination, equal to the Make-Whole
Payments that would have been made in accordance with Section 4.B. had the
Executive remained employed with the Company, to the extent not already paid as
of the date of termination; and

 
(4)  
continued participation by the Executive and his dependents in all group health
plans (medical, dental and vision), if any, of the Company for the remainder of
the Term or, if shorter, until the second anniversary of the Executive’s
termination of employment, as if there had been no termination of employment.

 
Payments under Section 6.B., with the exception of amounts due pursuant to
Section 6.B(1), are conditioned on the execution by the Executive of a release
of all employment-related claims; provided, however, that such release shall be
contingent upon the Company’s satisfaction of all terms and conditions of this
Section.
 
C. Upon termination of the Executive’s employment upon the death of the
Executive pursuant to Section 5.A., the Company shall be obligated to pay, and
the Executive shall be entitled to receive:
 
(1)  
all of the amounts and benefits described in Section 6.A.;

 
(2)  
a lump-sum payment, within 10 days of death, equal to the Make-Whole Payments
that would have been made in accordance with Section 4.B. had the Executive
remained employed with the Company, to the extent not already paid as of the
date of death;

 
(3)  
any death benefit payable under a plan or policy provided by the Company; and

 
(4)  
continued participation by the Executive’s dependents in all group health plans
(medical, dental and vision), if any, of the Company for the remainder of the
Term or, if shorter, until the second anniversary of the Executive’s termination
of employment, as if there had been no termination of employment.

 

 
5

 

D. Upon termination of the Executive’s employment upon the Executive’s becoming
Totally Disabled pursuant to Section 5.B., the Company shall be obligated to
pay, and the Executive shall be entitled to receive:
 
(1)  
all of the amounts and benefits described in Section 6.A.;

 
(2)  
a lump-sum payment, within 10 days of termination, equal to the Make-Whole
Payments that would have been made in accordance with Section 4.B. had the
Executive remained employed with the Company, to the extent not already paid as
of the date of termination; and

 
(3)  
continued participation by the Executive and his dependents in all group health
plans (medical, dental and vision), if any, of the Company for the remainder of
the Term or, if shorter, until the second anniversary of the Executive’s
termination of employment, as if there had been no termination of employment.

 
Payments under Section 6.D., with the exception of amounts due pursuant to
Section 6.D(1), are conditioned on the execution by the Executive or the
Executive’s representative of a release of all employment-related claims;
provided, however, that such release shall be contingent upon the Company’s
satisfaction of all terms and conditions of this Section.
 
E. Upon voluntary termination of employment by the Executive for any reason
whatsoever (other than for Good Reason as described in Section 6.B.),
termination by the Company for Cause or any termination following the expiration
of the Term, the Company shall have no further liability under or in connection
with this Agreement, except to provide the amounts set forth in Section 6.A and
the Executive shall not be entitled to any Make-Whole Payments with a Payment
Date after the date of the Executive’s termination of employment.
 
F. Upon voluntary or involuntary termination of employment of the Executive for
any reason whatsoever or expiration of the Term, the Executive shall continue to
be subject to the provisions of Sections 7 and 8, hereof (it being understood
and agreed that such provisions shall survive any termination or expiration of
the Executive’s employment hereunder for any reason whatsoever).
 
G. For the avoidance of doubt, while termination of employment with the Company
will end the Company’s obligations pursuant to Section 4, termination of
employment for purposes of rights to severance payments under Sections 6.B.,
6.C. or 6.D. of this Agreement shall not be deemed to have occurred until the
Executive has terminated employment with the Company and all of its Affiliates,
for so long as such entities are considered a single service recipient for
purposes of determining whether a ‘separation from service’ has occurred under
Section 409A of the Code.
 

 
6

 

7. Confidentiality and Return of Property.
 
A. Confidential Information.
 
(1)  
Company Information.  The Company agrees that it will provide the Executive with
Confidential Information that will enable the Executive to optimize the
performance of the Executive’s duties to the Company.  In exchange, the
Executive agrees to use such Confidential Information solely for the Company’s
benefit.  The Company and the Executive agree and acknowledge that its provision
of such Confidential Information is not contingent on the Executive’s continued
employment with the Company.  Notwithstanding the preceding sentence, upon the
termination of the Executive’s employment for any reason, the Company shall have
no obligation to provide the Executive with its Confidential
Information.  “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products services, customer lists and
customers (including, but not limited to, customers of the Company on whom the
Executive called or with whom the Executive became acquainted during the term of
the Executive’s employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing finances or other business information
disclosed to the Executive by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or
equipment.  Confidential Information does not include any of the foregoing items
which has become publicly known and made generally available through no wrongful
act of the Executive or of others who were under confidentiality obligations as
to the item or items involved or improvements or new versions.  For purposes of
this Section 7, references to the Company include the General Partner or any
Affiliate.

 
 
The Executive agrees at all times during the Term and thereafter, to hold in
strictest confidence, and not to use, except for the exclusive benefit of the
Company, or to disclose to any person or entity without written authorization of
the Board, any Confidential Information of the Company.

 
(2)  
Third Party Information.  The Executive recognizes that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  The Executive shall hold all such confidential or proprietary
information in the strictest confidence and not disclose it to any person or
entity or use it except as necessary in carrying out the Executive’s work for
the Company consistent with the Company’s agreement with such third party.

 
B. Returning Company Documents.  At the time of leaving the employ of the
Company, the Executive will deliver to the Company (and will not keep in the
Executive’s possession) specifications, drawings blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by the Executive pursuant to the Executive’s
employment with the Company or otherwise belonging to the Company, its
successors or assigns.
 

 
7

 

C. Notification of New Employer.  In the event that the Executive leaves the
employ of the Company, the Executive hereby grants consent to notification by
the Company to the Executive’s new employer about the Executive’s rights and
obligations under this Agreement.
 
D. Representations.  The Executive agrees to execute any proper oath or verify
any proper document required to carry out the terms of this Agreement.  The
Executive represents that his performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by the Executive in confidence or in trust prior to the Executive’s
employment by the Company.  The Executive has not entered into, and the
Executive agrees that he will not enter into, any oral or written agreement in
conflict herewith.
 
8. Protective Covenants.  In return for the Company’s provision of Confidential
Information and the other consideration provided under this Agreement, the
Executive agrees to the following:
 
A. Restriction on Interfering with Employee Relationships.  During the
Executive’s employment with the Company, and for a period of 12 months following
the termination of the Executive’s employment with the Company, but in no event
later than the fifth anniversary of the Effective Date, the Executive will not,
either directly or indirectly, hire, call on, solicit, or take away, or attempt
to call on, solicit or take away any of the employees or officers of the Company
or encourage any employees or officers of the Company to terminate their
relationship with the Company.
 
B. Restriction on Interfering with Customer Relationships.  During the
Executive’s employment with the Company, the Executive will not, directly or
indirectly, except in connection with the Executive’s employment with the
Company, service, call on, solicit, or take away, or attempt to call on,
solicit, or take away any of those customer entities and/or persons who conduct
business with the Company.  For a period of 12 months following the termination
of the Executive’s employment with the Company, but in no event later than the
fifth anniversary of the Effective Date, the Executive will not directly
service, call on, solicit, or take away, or attempt to call on, solicit, or take
away any of the Company’s established customers.
 
C. The Executive understands that the nonsolicitation covenants of this Section
8 may limit his ability to earn a livelihood in a business similar to the
business of the Company, but as an executive officer of the Company he
nevertheless agrees and hereby acknowledges that:  (i) the terms and provisions
of this Agreement are reasonable and necessary to protect the Company’s
interests; (ii) the consideration provided by the Company under this Agreement
is not illusory; (iii) the consideration given by the Company under this
Agreement, including, without limitation, any amounts or benefits contemplated
to be provided to the Executive hereunder following the Executive’s termination
of employment other than for Cause or by the Executive’s resignation for Good
Reason, gives rise to the Company’s interest in restraining and prohibiting the
Executive from interfering with the Company’s employee relationships or customer
relationships as provided under this Section 8; (iv) the Executive’s covenant
not to interfere with the Company’s employee relationships or customer
relationships pursuant to this Section 8 is designed to enforce the Executive’s
consideration (or return promises), including, without limitation, the
Executive’s promise to not disclose Confidential Information under this
Agreement; and (v) such provisions do not impose a greater restraint than is
necessary to protect the goodwill or other business interests of the
Company.  In consideration of the foregoing, and in light of the Executive’s
education, skills, and abilities, the Executive agrees that he will not assert
that, and it should not be considered that, any provisions of Section 8 hereof
are otherwise void, voidable, or unenforceable or should be voided or held
unenforceable.
 

 
8

 

D. The Executive agrees that the period during which the covenants contained in
this Section 8 shall be effective shall be computed by excluding from such
computation any time during which the Executive is in violation of any provision
of this Section 8.
 
E. The covenants on the part of the Executive in this Section 8 shall be
construed as an agreement independent of any other agreement and independent of
any other provision of this Agreement, and the existence of any claim or cause
of action by the Executive against the Company, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such covenants.
 
F. In the event that the Executive breaches any provisions of Section 7 or this
Section 8 or there is a threatened breach, then, in addition to any other rights
which the Company may have, the Company shall (i) be entitled, without the
posting of a bond or other security, to injunctive relief to enforce the
restrictions contained in such Sections and (ii) have the right to require the
Executive to account for and pay over to the Company all compensation, profits,
monies, accruals, increments and other benefits (collectively, “Benefits”)
derived or received by the Executive as a result of any transaction constituting
a breach of any of the provisions of Sections 7 or 8 and the Executive hereby
agrees to account for and pay over such Benefits to the Company.
 
G. Each of the rights and remedies enumerated in Section 8.F. shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity.  If any
of the covenants contained in this Section 8, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions.  If any of the covenants contained in this Section 8 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form such provision shall then be enforceable.  No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 8 or otherwise
in the courts of any other state or jurisdiction as to breaches of such
covenants in such other states or jurisdictions, such covenants being, for this
purpose, severable into diverse and independent covenants.
 
H. In the event that an actual proceeding is brought in equity to enforce the
provisions of Section 7 or this Section 8, the Executive shall not urge as a
defense that there is an adequate remedy at law nor shall the Company be
prevented from seeking any other remedies which may be available.
 
9. Agreements and Representations by the Executive. The Executive represents
that (i) he is under no contractual obligation to a previous third party based
on a restrictive covenant or confidentiality or non-competition agreement
(“Third Party Agreement”) that would prevent him in any way from accepting
employment with the Company as set forth in this Agreement, or (ii) such third
party has expressly waived in writing the provisions of such Third Party
Agreement, or has otherwise consented in writing to the Executive’s accepting
employment with the Company notwithstanding such Third Party Agreement, and the
Executive has provided a copy of such waiver or consent to the Company.
 

 
9

 

10. Notices.  All notices and other communications hereunder shall be in writing
and shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person, by registered or certified mail (return receipt requested
and with postage prepaid thereon) or by facsimile transmission to the respective
parties at the following addresses (or at such other address as either party
shall have previously furnished to the other in accordance with the terms of
this Section):
 
if to the Company:
 
SGLP Management, Inc.
 
Two Warren Place
 
6120 South Yale Avenue, Suite 500
 
Tulsa, Oklahoma 74136
 
Attention:  Chairman of the Board
 
with a copy to:
 
Vitol, Inc.
1100 Louisiana St, Suite 5500
Houston, TX 77002-5255
Attention:  M.A. Loya


if to the Executive:
 
J. Michael Cockrell
 
1819 Drury Lane
 
Oklahoma City, Oklahoma  73116
 
11. Amendment; Waiver.  The terms and provisions of this Agreement may be
modified or amended only by a written instrument executed by each of the parties
hereto, and compliance with the terms and provisions hereof may be waived only
by a written instrument executed by each party entitled to the benefits
thereof.  No failure or delay on the part of any party in exercising any right,
power or privilege granted hereunder shall constitute a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege granted hereunder.
 
12. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersede all prior
written or oral agreements or understandings between the parties relating
thereto.
 
13. Severability.  In the event that any term or provision of this Agreement is
found to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining terms and provisions hereof shall not be in any
way affected or impaired thereby, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
therein.
 

 
10

 

14. Binding Effect; Assignment.  This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns (it
being understood and agreed that, except as expressly provided herein, nothing
contained in this Agreement is intended to confer upon any other person or
entity any rights, benefits or remedies of any kind or character
whatsoever).  The Executive may not assign this Agreement without the prior
written consent of the Company.  Except as otherwise provided in this Agreement,
the Company may assign this Agreement to any of its Affiliates or to any
successor (whether by operation of law or otherwise) to all or substantially all
of its business and assets without the consent of the Executive.
 
15. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma (except that no effect shall
be given to any conflicts of law principles thereof that would require the
application of the laws of another jurisdiction).
 
16. Headings.  The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
 
17. Section 409A.  Each payment under this Agreement, including each payment in
a series of installment payments, is intended to be a separate payment for
purposes of Treas. Reg. § 1.409A-2(b), and is intended to be: (i) exempt from
Section 409A of the Internal Revenue Code of 1986, the regulations and other
binding guidance promulgated thereunder (“Section 409A”), including, but not
limited to, by compliance with the short-term deferral exemption as specified in
Treas. Reg. § 1.409A-1(b)(4), or (ii) in compliance with Section 409A,
including, but not limited to, being paid pursuant to a fixed schedule or
specified date pursuant to Treas. Reg. § 1.409A-3(a) and to the extent required
by Section 409A(a)(2)(B)(i), delayed until a date which is at least 6 months
after the date of Executive’s separation from service, and the provisions of
this Agreement will be administered, interpreted and construed accordingly.
 
18. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 
 

 
11

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has signed this Agreement as of the
Effective Date.
 
SGLP MANAGEMENT, INC.






By:




EXECUTIVE









Signature Page to Employment Agreement
 
 

 

SCHEDULE A


Payment Date
 
Make-Whole Payment
 
March 1, 2010
  $ 102,167  
May 30, 2010
  $ 65,907  
May 22, 2011
  $ 211,939  
November 30, 2012
  $ 520,050  
May 19, 2012
  $ 274,525  
February 23, 2013
  $ 339,566  
May 11, 2013
  $ 566,224  
Total
  $ 2,080,377  




 
 

 
